COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-13-00827-CV
Style:                           In re Amy Lynne Harbour


Date motion filed*:              November 6, 2013
Type of motion:                  Motion for Second Extension of Time to File Response to Petition for Writ of Mandamus
Party filing motion:             Real party in interest Gregory Sean Cameron
Document to be filed:            Response to petition for writ of mandamus

If motion to extend time:
         Original due date:                            October 23, 2013
         Number of previous extensions granted:             1             Current Due date: November 7, 2013
         Date Requested:                               November 22, 2013

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: November 22, 2013
                             The Court will not grant additional motions to extend time absent extraordinary
                              circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Justice Jim Sharp
                   

Panel consists of       ____________________________________________


Date: November 14, 2013




November 7, 2008 Revision